  Case 4:20-cv-00279-ALM Document 1 Filed 04/03/20 Page 1 of 10 PageID #: 1



                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


  JENAM TECH, LLC,
                                                           Civil Action No.: 4:20-cv-279
                        Plaintiff
                                                           JURY TRIAL DEMANDED
        v.
                                                           PATENT CASE
  SAMSUNG ELECTRONICS CO.,
  LTD., SAMSUNG ELECTRONICS
  AMERICA, INC.,

                        Defendants.


       PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Jenam Tech, LLC (“Jenam Tech” or “Plaintiff”), files this Complaint against

Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc. (together “Samsung” or

“Defendants") seeking damages and other relief for patent infringement, and alleges with

knowledge to its own acts, and on information and belief as to other matters, as follows:

                                             PARTIES

       1.       Plaintiff is a limited liability company organized and existing under the laws of the

State of Texas, having its principal place of business at 211 West Tyler Street, Suite C, Longview,

Texas, 75601.

       2.       Defendant Samsung Electronics Co. Ltd. (“Samsung Electronics”) is a corporation

organized and existing under the laws of the Republic of Korea with a principal place of business

at 129, Samsung-ro, Yeongtong-gu, Suwon-si, Gyeonggi-Do, Korea 443-742.

       3.       Samsung Electronics America is a corporation organized and existing under the

laws of New York with a place of business at 85 Challenger Road, Ridgefield Park, New Jersey,
  Case 4:20-cv-00279-ALM Document 1 Filed 04/03/20 Page 2 of 10 PageID #: 2



07660, and with offices at 1301 East Lookout Drive, Richardson, Texas, 75082 and at 6625

Declaration Drive, Plano, Texas 75023.

       4.      This Court has personal jurisdiction over Samsung Electronics at least because

Samsung Electronics conducts business, including infringing acts described herein, in this District.

For example, Samsung Electronics provides customer service through its website,

http://www.samsung.com, in this District and throughout the state of Texas.

       5.      Defendants conduct business in Texas, directly or through intermediaries and offer

products or services, including those accused herein of infringement, to customers, and potential

customers located in Texas, including in the Eastern District of Texas.

                                 JURISDICTION AND VENUE

       6.      This action arises under the patent laws of the United States, 35 U.S.C. §101, et

seq. This Court has subject matter jurisdiction under 28 U.S.C. §§1331 and 1338(a).

       7.      As to Samsung Electronics America, Inc., venue is proper in this judicial district

pursuant to 28 U.S.C. §1400(b). Samsung Electronics America, Inc. maintains an established

place of business in the state of Texas and the Eastern District of Texas, specifically, including an

office at 1301 East Lookout Drive, Richardson, Texas 75080, and an office at 6625 Declaration

Drive, Plano, Texas 75023.

       8.      As to Samsung Electronics, venue is proper in this judicial district pursuant to 28

U.S.C. § 1391(c)(3), as venue is proper over a foreign corporation in “any judicial district.”

       9.      Samsung Electronics and Samsung Electronics America, Inc. have not disputed this

Districtʼs personal jurisdiction over them in other recent patent infringement actions. See, e.g.,

Answer at ¶ 10, Richardson v. Samsung Electronics Co., No. 6-17-cv-428 (E.D. Tex. Oct. 20,




                                                 2
  Case 4:20-cv-00279-ALM Document 1 Filed 04/03/20 Page 3 of 10 PageID #: 3



2017); Answer at ¶ 9, Immersion Corp. v. Samsung Electronics America, No. 16-cv-572 (E.D.

Tex. Oct. 24, 2017).

        10.    Defendants are subject to this Court’s specific and general personal jurisdiction

pursuant to due process or the Texas Long Arm Statute, because Defendants conduct substantial

business in this forum, including: (i) making, using, selling, importing, and/or offering for sale one

or more web pages on one or more websites including, but not limited to www.samsung.com,

stored and/or hosted on one or more servers owned or under the control of Samsung (“Accused

Instrumentalities”); (ii) making, using, selling, importing, and/or offering for sale smartphones and

tablets (e.g., Samsung Galaxy S10, Galaxy Note, Galaxy Tab, etc.) as well as other computing

devices (e.g., laptops, desktops, Chromebooks, etc.), each including a non-transitory computer

readable medium (e.g., memory) and configured to run a web browser (e.g., Google Chrome, etc.)

(“Accused Devices”); or (iii) regularly doing or soliciting business, engaging in other persistent

courses of conduct, or deriving substantial revenue from goods and services provided to citizens

and residents in Texas and in this District.

                                    THE PATENTS-IN-SUIT

       11.     On March 7, 2018, Robert Paul Morris filed United States Patent Application No.

15/915,053 (“the ʼ053 Application”). The ʼ053 Application was duly examined and issued as

United States Patent No. 10,069,945 (“the ʼ945 patent”) (entitled “Methods, Systems, and

Computer Program Products for Sharing Information for Detecting an Idle TCP Connection”), on

September 4, 2018.

       12.     Jenam Tech is the owner of the ʼ945 patent and has the full and exclusive right to

bring actions and recover past, present, and future damages for the Defendants’ infringement of

the ʼ945 patent.



                                                  3
  Case 4:20-cv-00279-ALM Document 1 Filed 04/03/20 Page 4 of 10 PageID #: 4



       13.     The ʼ945 patent is valid and enforceable. A true and correct copy of the ʼ945 patent

is attached hereto as Exhibit A.

       14.     On March 7, 2018, Robert Paul Morris filed United States Patent Application No.

15/915,047 (“the ʼ047 Application”). The ʼ047 Application was duly examined and issued as

United States Patent No. 10,075,564 (“the ʼ564 patent”) (entitled “Methods, Systems, and

Computer Program Products for Sharing Information for Detecting an Idle TCP Connection”), on

September 11, 2018.

       15.     Jenam Tech is the owner of the ʼ564 patent and has the full and exclusive right to

bring actions and recover past, present, and future damages for the Defendants’ infringement of

the ʼ564 patent.

       16.     The ʼ564 patent is valid and enforceable. A true and correct copy of the ʼ564 patent

is attached hereto as Exhibit B.

       17.     On March 7, 2018, Robert Paul Morris filed United States patent Application No.

15/915,052 (“the ʼ052 Application”). The ʼ052 Application was duly examined and issued as

United States Patent No. 10,075,565 (“the ʼ565 patent”) (entitled “Methods, Systems, and

Computer Program Products for Sharing Information for Detecting an Idle TCP Connection”), on

September 11, 2018.

       18.     Jenam Tech is the owner of the ʼ565 patent and has the full and exclusive right to

bring actions and recover past, present, and future damages for the Defendants’ infringement of

the ʼ565 patent.

       19.     The ʼ565 patent is valid and enforceable. A true and correct copy of the ʼ565 patent

is attached hereto as Exhibit C.




                                                4
  Case 4:20-cv-00279-ALM Document 1 Filed 04/03/20 Page 5 of 10 PageID #: 5



       20.      On July 19, 2018, Robert Paul Morris filed United States Patent Application No.

16/040,522 (“the ʼ522 Application”). The ʼ522 Application was duly examined and issued as

United States Patent No. 10,375,215 (“the ʼ215 patent”) (entitled “Methods, Systems, and

Computer Program Products for Sharing Information for Detecting an Idle TCP Connection”), on

August 6, 2019.

       21.      Jenam Tech is the owner of the ʼ215 patent and has the full and exclusive right to

bring actions and recover past, present, and future damages for the Defendants’ infringement of

the ʼ215 patent.

       22.      The ʼ215 patent is valid and enforceable. A true and correct copy of the ʼ215 patent

is attached hereto as Exhibit D.

       23.      On July 19, 2018, Robert Paul Morris filed United States Patent Application No.

16/040,517 (“the ʼ517 Application”). The ʼ517 Application was duly examined and issued as

United States Patent No. 10,306,026 (“the ʼ026 patent”) (entitled “Methods, Systems, and

Computer Program Products for Sharing Information for Detecting an Idle TCP Connection”), on

May 28, 2019.

       24.      Jenam Tech is the owner of the ʼ026 patent and has the full and exclusive right to

bring actions and recover past, present, and future damages for the Defendants’ infringement of

the ʼ026 patent.

       25.      The ʼ026 patent is valid and enforceable. A true and correct copy of the ʼ026 patent

is attached hereto as Exhibit E.

       26.      The ʼ945, ʼ564, ʼ565, ʼ215 and ʼ026 patents are collectively referred to herein as

the “patents” or the “patents in suit.”

       27.      Jenam Tech has not practiced any claimed invention of the patents in suit.



                                                 5
  Case 4:20-cv-00279-ALM Document 1 Filed 04/03/20 Page 6 of 10 PageID #: 6



        28.     Defendants infringe the patents at least through making, using, selling, importing,

and/or offering to sell the Accused Instrumentalities and Accused Devices.

                     COUNT I: INFRINGEMENT OF THE ʼ945 PATENT

        29.     Jenam Tech repeats and re-alleges the allegations of the above paragraphs as if fully

set forth herein.

        30.     The ʼ945 patent includes 144 claims. ʼ945 patent, Ex. A at 24:8-36:65.

        31.     Defendants directly infringe one or more claims of the ʼ945 patent without authority

by making, using (including without limitation testing), selling, importing, and/or offering to sell

products and systems, including by way of example, the Accused Instrumentalities. See Claim

Chart for the ʼ945 patent, attached hereto as Exhibit F.

        32.     Defendants have been and are directly infringing, either literally or under the

doctrine of equivalents, at least Claim 104 of the ʼ945 patent by making, using (including without

limitation testing), selling, importing, and/or offering to sell the Accused Instrumentalities. See

Claim Chart for the ʼ945 patent, attached hereto as Exhibit F. As demonstrated by the attached

claim chart, each and every element of Claim 104 of the ʼ945 patent is found in the Accused

Instrumentalities.

        33.     Defendants have had actual knowledge of the ʼ945 patent at least as early as the

date of service of this Complaint.

        34.     Defendants’ acts of infringement have occurred within this District and elsewhere

throughout the United States.

                     COUNT II: INFRINGEMENT OF THE ʼ564 PATENT

        35.     Jenam Tech repeats and re-alleges the allegations of the above paragraphs as if fully

set forth herein.



                                                  6
  Case 4:20-cv-00279-ALM Document 1 Filed 04/03/20 Page 7 of 10 PageID #: 7



        36.     The ʼ564 patent includes 30 claims. ʼ564 patent, Ex. B at 23:5–27:28.

        37.     Defendants directly infringe one or more claims of the ʼ564 patent without authority

by making, using (including without limitation testing), selling, importing, and/or offering to sell

products and systems, including by way of example, the Accused Instrumentalities. See Claim

Chart for the ʼ564 patent, attached hereto as Exhibit G.

        38.     Defendants have been and are directly infringing, either literally or under the

doctrine of equivalents, at least Claim 1 of the ʼ564 patent by making, using (including without

limitation testing), selling, importing, and/or offering to sell the Accused Instrumentalities. See

Claim Chart for the ʼ564 patent, attached hereto as Exhibit G. As demonstrated by the attached

claim chart, each and every element of Claim 1 of the ʼ564 patent is found in the Accused

Instrumentalities.

        39.     Defendants have had actual knowledge of the ʼ564 patent at least as early as the

date of service of this Complaint.

        40.     Defendants’ acts of infringement have occurred within this District and elsewhere

throughout the United States.

                     COUNT III: INFRINGEMENT OF THE ʼ565 PATENT

        41.     Jenam Tech repeats and re-alleges the allegations of the above paragraphs as if fully

set forth herein.

        42.     The ʼ565 patent includes 30 claims. ʼ565 patent, Ex. C at 23:48–28:65.

        43.     Defendants directly infringe one or more claims of the ʼ565 patent without authority

by making, using (including without limitation testing), selling, importing, and/or offering to sell

products and systems, including by way of example, the Accused Devices. See Claim Chart for

the ʼ565 patent, attached hereto as Exhibit H.



                                                  7
  Case 4:20-cv-00279-ALM Document 1 Filed 04/03/20 Page 8 of 10 PageID #: 8



        44.     Defendants have been and are directly infringing, either literally or under the

doctrine of equivalents, at least Claim 1 of the ʼ565 patent by making, using (including without

limitation testing), selling, importing, and/or offering to sell the Accused Instrumentalities. See

Claim Chart for the ʼ565 patent, attached hereto as Exhibit H. As demonstrated by the attached

claim chart, each and every element of Claim 1 of the ʼ565 patent is found in the Accused

Instrumentalities.

        45.     Defendants have had actual knowledge of the ʼ565 patent at least as early as the

date of service of this Complaint.

        46.     Defendants’ acts of infringement have occurred within this District and elsewhere

throughout the United States.

                     COUNT IV: INFRINGEMENT OF THE ʼ215 PATENT

        47.     Jenam Tech repeats and re-alleges the allegations of the above paragraphs as if fully

set forth herein.

        48.     The ʼ215 patent includes 39 claims. ʼ215 patent, Ex. D at 24:15–30:23.

        49.     Defendants directly infringe one or more claims of the ʼ215 patent without authority

by making, using (including without limitation testing), selling, importing, and/or offering to sell

products and systems, including by way of example, the Accused Instrumentalities. See Claim

Chart for the ʼ215 patent, attached hereto as Exhibit I.

        50.     Defendants have been and are directly infringing, either literally or under the

doctrine of equivalents, at least Claim 1 of the ʼ215 patent by making, using (including without

limitation testing), selling, importing, and/or offering to sell the Accused Instrumentalities. See

Claim Chart for the ʼ215 patent, attached hereto as Exhibit I. As demonstrated by the attached




                                                  8
  Case 4:20-cv-00279-ALM Document 1 Filed 04/03/20 Page 9 of 10 PageID #: 9



claim chart, each and every element of Claim 1 of the ʼ215 patent is found in the Accused

Instrumentalities.

        51.     Defendants have had actual knowledge of the ʼ215 patent at least as early as the

date of service of this Complaint.

        52.     Defendants’ acts of infringement have occurred within this District and elsewhere

throughout the United States.

                     COUNT V: INFRINGEMENT OF THE ʼ026 PATENT

        53.     Jenam Tech repeats and re-alleges the allegations of the above paragraphs as if fully

set forth herein.

        54.     The ʼ026 patent includes 98 claims. ʼ026 patent, Ex. E at 24:16–34:30.

        55.     Defendants directly infringe one or more claims of the ʼ026 patent without authority

by making, using (including without limitation testing), selling, importing, and/or offering to sell

products and systems, including by way of example, the Accused Devices. See Claim Chart for

the ʼ026 patent, attached hereto as Exhibit J.

        56.     Defendants have been and are directly infringing, either literally or under the

doctrine of equivalents, at least Claim 1 of the ʼ026 patent by making, using (including without

limitation testing), selling, importing, and/or offering to sell the Accused Devices. See Claim Chart

for the ʼ026 patent, attached hereto as Exhibit J. As demonstrated by the attached claim chart, each

and every element of Claim 1 of the ʼ026 patent is found in the Accused Devices.

        57.     Defendants have had actual knowledge of the ʼ026 patent at least as early as the

date of service of this Complaint.

        58.     Defendants’ acts of infringement have occurred within this District and elsewhere

throughout the United States.



                                                  9
 Case 4:20-cv-00279-ALM Document 1 Filed 04/03/20 Page 10 of 10 PageID #: 10



                                     RELIEF REQUESTED

        WHEREFORE, Plaintiff respectfully requests that the Court:

        A.      Declaring that Defendants have infringed the patents in suit;

        B.      Awarding damages in an amount to be proven at trial, but in no event less than a

        reasonable royalty for Defendants’ infringement including pre-judgment and post-

        judgment interest at the maximum rate permitted by law;

        C.      Ordering an award of reasonable attorneys’ fees and enhanced damages as

        appropriate against Defendant to Jenam Tech as provided by 35 U.S.C. § 285;

        D.      Awarding expenses, costs, and disbursements in this action against Defendants,

        including prejudgment interest; and

        E.      All other relief necessary or appropriate.

                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

on all issues so triable.



Dated: April 3, 2020                           /s/ Timothy Devlin
                                               Timothy Devlin (No. 4241)
                                               Derek Dahlgren (pro hac vice to be filed)
                                               Nadiia S. Loizides (pro hac vice to be filed)
                                               DEVLIN LAW FIRM LLC
                                               1526 Gilpin Avenue
                                               Wilmington, DE 19806
                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251
                                               tdevlin@devlinlawfirm.com
                                               ddahlgren@devlinlawfirm.com
                                               nloizides@devlinlawfirm.com

                                               Attorneys for Plaintiff,
                                               Jenam Tech, LLC



                                                 10
